LILLEHAUG, Justice
(concurring).
I concur. While respondent’s attorney has made a creative argument, I agree with the majority that this appeal is not moot. On the remaining issues, I concur because the controlling authority is Chambers v. State, 831 N.W.2d 311 (Minn.2013), which we are bound to follow under the doctrine of stare decisis. One can only hope that the United States Supreme Court will take its earliest opportunity to clarify whether Miller v. Alabama, — U.S. -, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012), applies retroactively.